Exhibit 10.23

 

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

BY AND BETWEEN

 

VERTEL CORPORATION

 

AND

 

BGVB Inc.

 

Dated as of January __, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

 

Instrument of Assignment and Assumption

Exhibit B

 

Bill of Sale

 

SCHEDULES

 

Schedule 2.1(a)

 

Acquired Contracts

Schedule 2.1(b)

 

Acquired Equipment

Schedule 2.1(c)

 

Information and Records

Schedule 2.1(d)

 

Software

Schedule 2.1(e)

 

Intellectual Property

Schedule 4.3

 

Seller Consents; Authority

Schedule 4.5

 

Acquired Contract Defaults

Schedule 5.3

 

Purchaser Consents; Authority

Schedule 6.2

 

Non-Circumvent Relationship Parties

 

ii



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT is made as of the              day of January,
2004, by and between VERTEL CORPORATION, a Delaware corporation (“Seller”), and
BGVB INC., a California corporation (“Purchaser”). Certain capitalized terms
used herein are defined in Article I.

 

RECITALS

 

WHEREAS, Purchaser wishes to purchase from Seller, and Seller wishes to sell to
Purchaser, the Acquired Assets (as defined below), and Purchaser desires to
assume from Seller, and Seller desires to assign to Purchaser, the Assumed
Obligations (as defined below), all upon the terms and subject to the conditions
contained herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained,
Purchaser and Seller agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Definitions. The following terms shall have the following meanings for the
purposes of this Agreement:

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
which, directly or indirectly, controls, is under common control with, or is
controlled by, such specified Person. The term “control” as used in the
preceding sentence means, with respect to a corporation, the right to exercise,
directly or indirectly, more than fifty percent (50%) of the voting rights
attributable to the shares of such corporation, or with respect to any Person
other than a corporation, the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of such Person.

 

“Agreement” shall mean this Asset Purchase Agreement, including all Exhibits and
Schedules hereto, as it may be amended, supplemented or otherwise modified from
time to time in accordance with its terms.

 

“Assumption Agreement” shall mean that certain Instrument of Assignment and
Assumption between Purchaser and Seller to be executed and delivered at the
Closing and in substantially the form attached hereto as Exhibit A.

 

“Business Day” shall mean any day of the year other than (a) any Saturday or
Sunday or (b) any other day on which banks located in Los Angeles, California
generally are closed for business.

 

“Closing” shall mean the consummation of the transactions contemplated herein in
accordance with Article IX.

 

“Closing Date” shall mean the date on which the Closing occurs.



--------------------------------------------------------------------------------

“Consent” shall mean a consent, authorization or approval of a Person or a
Governmental Authority.

 

“Contract” shall mean any contract, lease, sales order, purchase order,
agreement, indenture, mortgage, note, bond, warrant or instrument.

 

“Exhibit” or “Exhibits” shall mean the exhibits accompanying this Agreement.

 

“Governmental Authority” shall mean the government of the United States or any
foreign government or any state or political subdivision thereof or any entity,
body or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

 

“Law” shall mean any law, statute, regulation, ordinance, rule or governmental
requirement enacted, promulgated or imposed by any Governmental Authority.

 

“Lien” shall mean any lien (except for any lien for Taxes that are not yet
delinquent or that are being contested in good faith by appropriate proceedings
for which adequate reserves have been established in accordance with United
States generally accepted accounting principles at the time in effect),
encumbrance, mortgage, pledge or security interest.

 

“Order” shall mean any order, decree, ruling, judgment, injunction or
stipulation of or with any court or other Governmental Authority.

 

“Person” shall mean any individual, corporation, proprietorship, firm,
partnership, limited partnership, limited liability company, trust, association
or other entity.

 

“Related Agreements” shall mean any Contract that is or is to be entered into at
the Closing or otherwise pursuant to this Agreement on or prior to the Closing.
The Related Agreements executed by a specified Person shall be referred to as
“such Person’s Related Agreements,” “its Related Agreements” or another similar
expression.

 

“Schedule” or “Schedules” shall mean the disclosure schedule or schedules
accompanying this Agreement.

 

“Tax” or “Taxes” shall mean any and all taxes, charges, fees, duties, levies or
other assessments (including income, gross receipts, net proceeds, ad valorem,
turnover, real and personal property (tangible and intangible), sales, use,
franchise, excise, goods and services, value added, stamp, user, transfer, fuel,
excess profits, occupational, interest equalization, windfall profits,
severance, payroll, unemployment and Social Security taxes) which are imposed by
any Governmental Authority, and such term shall include any interest, penalties
or additions to tax attributable thereto (or to the nonpayment thereof).

 

“Trade Secrets” shall mean information related to the Acquired Customers,
Acquired Contracts, source code and documentation of the Software.

 

2



--------------------------------------------------------------------------------

ARTICLE II

SALE AND PURCHASE OF ACQUIRED ASSETS;

ASSUMPTION OF ASSUMED OBLIGATIONS

 

2.1 Purchase and Sale of Acquired Assets. Subject to the terms and conditions of
this Agreement, including Section 2.2, at the Closing, with respect to Seller’s
TMN and M*Ware products (the “Products”), Seller shall sell, assign, convey,
transfer and deliver to Purchaser, and Purchaser shall purchase and acquire from
Seller and take assignment and delivery from Seller of, all of Seller’s right,
title and interest in and to the following:

 

(a) Acquired Contracts. All Contracts related to the Products, including
contracts for the provision of maintenance services to customers (collectively,
the “Acquired Customers”), as set forth on Schedule 2.1(a)(such Contracts are
referred to herein collectively as the “Acquired Contracts”);

 

(b) Equipment. All equipment and improvements of Seller set forth on Schedule
2.1(b) (collectively, the “Acquired Equipment”);

 

(c) Information and Records. All tangible books, records, files, databases,
documentation, marketing materials and Trade Secrets, and any electronic
versions thereof, that are owned by Seller and set forth on Schedule 2.1(c) with
respect to the Acquired Assets and Acquired Customers (the “Information and
Records”); provided, that Seller shall be entitled to retain copies of the
Information and Records;

 

(d) Software. All source code and binary code of, documentation, user manuals,
bug reports related to the Products and all title and rights throughout the
universe to copy, make, have made, prepare derivative works, use, operate,
license, sublicense, market and sell the software set forth on Schedule 2.1(d)
(collectively, the “Software”); and

 

(e) Intellectual Property. All processes, inventions, works of authorship,
copyrights, trademarks, patents, trade secrets, and mask works related to the
Software, whether or not copyrightable or patentable, including without
limitation the common law trademarks, applications and registrations listed in
Schedule 2.1(e) (collectively, the “Intellectual Property”).

 

All of the foregoing Acquired Contracts, Acquired Equipment, Information and
Records, Software, Intellectual Property and other assets described in this
Section 2.1 (but excluding the assets described in Section 6.2) are referred to
herein collectively as the “Acquired Assets”. Notwithstanding anything to the
contrary in this Agreement, Seller shall be permitted to maintain copies of all
tangible, reasonably duplicable Acquired Assets in order to maintain its books
and records; provided, that Seller shall maintain such duplicate copies solely
for archival purposes and shall hold such duplicate copies as confidential
information of Purchaser. The Software source code shall be placed in an escrow
account (that permits Seller to withdraw the source code from the account in the
event of a breach of this Agreement by Purchaser) with each of Purchaser and
Seller paying for fifty percent (50%) of the cost of such account.

 

2.2 Assumed Obligations; Continuing Service. Subject to the terms and conditions
of this Agreement, Purchaser shall assume those liabilities and obligations of
Seller and its

 

3



--------------------------------------------------------------------------------

Affiliates that arise expressly under an Acquired Contract and are attributable
to the period following the Closing Date, including without limitation, any
maintenance obligations that may arise or come to the attention of either party
after the Closing Date, whether or not such maintenance obligation arose or was
caused by the activity of any Person prior to the Closing Date (the “Assumed
Obligations”). Except as expressly set forth in this Section 2.2, Purchaser
shall not assume or otherwise be liable in respect of any debts, obligations
and/or liabilities relating to the Acquired Assets, whether known or unknown,
absolute, contingent, or otherwise, and whether or not related to the Acquired
Assets, including, without limitation, any employment, business, and Tax
relating to Seller’s operation of the business, sale, use and ownership of the
Acquired Assets at or prior to the Closing.

 

ARTICLE III

PURCHASE PRICE; ALLOCATION

 

3.1 Payment of Purchase Price.

 

(a) On or before the date hereof, Purchaser has deposited One Hundred Twelve
Thousand Five Hundred Dollars ($112,500.00) (the “Deposit Amount”) with an
escrow agent mutually acceptable to Seller and Purchaser (the “Escrow Agent”).

 

(b) The total consideration for the Acquired Assets shall consist of (i) the
assumption by Purchaser of the Assumed Obligations and (ii) a dollar amount not
to exceed One Million Twenty Five Thousand Dollars ($1,025,000.00) (which such
amount is inclusive of the Deposit Amount, the “Purchase Price”), which shall be
paid in accordance with Section 3.1(c).

 

(c) The Purchase Price shall be paid as follows:

 

(i) Two Hundred Twenty Five Thousand Dollars ($225,000.00) of the Purchase
Price, of which (A) the Deposit Amount shall be paid in cash by Escrow Agent to
Seller and (B) One Hundred Twelve Thousand Five Hundred Dollars ($112,500.00)
shall be paid in cash by Purchaser to Seller, at the Closing, less (1) Thirty
Four Thousand Nine Hundred Sixty Nine Dollars ($34,969.00) for payroll, vacation
time and personal days ($20,431.00 of which is attributable to Koert Blom and
$14,538.00 of which is attributable to Seamus Gallagher) and (2) another
$24,000.00, but only if Purchaser has provided Seller evidence of payment (which
such evidence shall be satisfactory to Seller in its sole discretion) to three
engineers for development work of at least $24,000.00;

 

(ii) Beginning with the three-month period beginning on January 1, 2004 and
ending with the three-month period ending December 31, 2005, on the Business Day
that is not more than thirty (30) days following the end of each applicable
three-month period, Purchaser shall pay to Seller in cash an amount equal to ten
percent (10%) of the earlier to occur (without duplication) of (1) the cash
actually collected by Purchaser from its gross billings in any way related to
the Acquired Assets and (2) the gross revenue recognized (in accordance with
United States’ generally accepted accounting principles) by Purchaser in any way
related to the Acquired Assets; provided, however, that Purchaser shall pay to
Seller a minimum of Fifteen Thousand Dollars ($15,000) for each such three-month
period and; provided, further, however, that Purchaser shall not be required to
pay to Seller an amount in excess of One Hundred Thousand Dollars ($100,000.00)
for any such three-month period.

 

4



--------------------------------------------------------------------------------

(d) All payments made hereunder shall be made to such account or accounts as the
Seller shall designate in writing to the Purchaser in United States Dollars.

 

3.2 Allocation of Consideration for Acquired Assets. The Purchase Price for the
Acquired Assets shall be allocated among the Acquired Assets as agreed by the
parties.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Purchaser that the statements contained in
this Article IV are correct and complete as of the date of this Agreement and
will be correct and complete as of the Closing Date (as though made then and as
though the Closing Date were substituted for the date of this Agreement
throughout this Article IV).

 

4.1 Due Incorporation. Seller is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware. Seller
has the requisite corporate power and authority to own, operate and lease its
assets and to conduct its business as presently conducted.

 

4.2 Due Authorization. Seller has full corporate power and authority to execute,
deliver and perform this Agreement and its Related Agreements and to consummate
the transactions contemplated hereby and thereby. The execution, delivery and
performance by Seller of this Agreement and its Related Agreements and the
consummation by Seller of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate action. Seller has duly and
validly executed and delivered this Agreement and, at or prior to the Closing,
will have duly and validly executed and delivered each of its other Related
Agreements. Assuming the due authorization, execution and delivery of this
Agreement and its Related Agreements by Purchaser, this Agreement constitutes,
and each of its other Related Agreements will, after the Closing, constitute,
Seller’s legal, valid and binding obligation, enforceable against it in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other similar
Laws affecting creditors’ rights generally from time to time in effect and to
general principles of equity (including concepts of materiality, reasonableness,
good faith and fair dealing with respect to those jurisdictions that recognize
such concepts) (collectively, the “Enforceability Limitations”).

 

4.3 Consents and Approvals; Authority Relative to this Agreement.

 

(a) Except as set forth on Schedule 4.3, no Consent or notification of, or
filing with, any Governmental Authority or any other Person (including Acquired
Customers) not a party to this Agreement is necessary in connection with the
execution, delivery or performance by Seller of this Agreement or any of its
Related Agreements or the consummation by Seller of the transactions
contemplated hereby or thereby.

 

5



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 4.3, the execution, delivery and performance
by Seller of this Agreement and its Related Agreements, and the consummation by
Seller of the transactions contemplated hereby and thereby, do not and will not
(i) violate any Law or Order applicable to or binding on Seller or the Acquired
Assets; (ii) violate or conflict with, result in a breach or termination of,
constitute a default or give any third party any additional right (including a
termination right) under, permit cancellation of, result in the creation of any
Lien upon any of the Acquired Assets under, or result in or constitute a
circumstance which, with or without notice or lapse of time or both, would
constitute any of the foregoing under, any Acquired Contract or any Contract by
which any of the Acquired Assets are bound; or (iii) violate or conflict with
any provision of Seller’s certificate of incorporation or by-laws. Except as set
forth on Schedule 4.3, there are no actions, suits, proceedings, or claims now
pending, or, to the best of Seller’s knowledge, threatened against Seller or the
Acquired Assets that would affect Seller’s ability to fulfill its obligations
under this Agreement or that would materially impair the value of the Acquired
Assets (whereby “material”, for purposes of this sentence only, is defined as
being in excess of $5,000.00).

 

4.4 Title.

 

(a) Seller has good title to, and is the lawful owner of, all of the Acquired
Assets, free and clear of any Lien.

 

(b) Seller has the full right to sell, convey, transfer, assign and deliver the
Acquired Assets to Purchaser.

 

(c) At the Closing, Seller shall convey to Purchaser title to all of the
Acquired Assets, free and clear of any Lien.

 

4.5 Acquired Contract Defaults. Except as set forth on Schedule 4.5, Seller has
not breached the provisions of, nor is in default under the terms of, any of the
Acquired Contracts, and (a) no other party to any Acquired Contract has breached
the provisions of, or is in default under the terms of, any Acquired Contract,
(b) there is no basis, or alleged basis, for the termination of any Acquired
Contract, and (c) Seller has not received, and does not anticipate receiving,
any notice of termination of any Acquired Contract. Seller has delivered to
Purchaser a correct and complete copy of each Acquired Contract.

 

4.6 Trade Secrets. Seller has taken reasonable measures to maintain the
confidentiality of the Trade Secrets.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to Seller that the statements contained in
this Article V are correct and complete as of the date of this Agreement and
will be correct and complete as of the Closing Date (as though made then and as
though the Closing Date were substituted for the date of this Agreement
throughout this Article V).

 

6



--------------------------------------------------------------------------------

5.1 Due Incorporation. Purchaser is a corporation duly formed, validly existing
and in good standing under the laws of the State of California with all
requisite power and authority to own, operate and lease its assets and to
conduct its business as presently conducted.

 

5.2 Due Authorization. Purchaser has full power and authority to execute,
deliver and perform this Agreement and its Related Agreements and to consummate
the transactions contemplated hereby and thereby. The execution, delivery and
performance by Purchaser of this Agreement and its Related Agreements, and the
consummation by Purchaser of the transactions contemplated hereby and thereby,
have been duly authorized by all necessary corporate action. Purchaser has duly
and validly executed and delivered this Agreement and at, or prior to the
Closing, will have duly and validly executed and delivered each of its other
Related Agreements. Assuming due authorization, execution and delivery of this
Agreement and its Related Agreements by Seller, this Agreement constitutes, and
each of its other Related Agreements will, after the Closing, constitute,
Purchaser’s legal, valid and binding obligation, enforceable against it in
accordance with their respective terms subject to the Enforceability
Limitations.

 

5.3 Consents and Approvals; Authority Relative to this Agreement.

 

(a) Except as set forth on Schedule 5.3, no Consent or notification of, or
filing with, any Governmental Authority or any other Person not a party to this
Agreement is necessary in connection with the execution, delivery or performance
by Purchaser of this Agreement or any of its Related Agreements or the
consummation by Purchaser of the transactions contemplated hereby or thereby.

 

(b) Except as set forth on Schedule 5.3, the execution, delivery and performance
by Purchaser of this Agreement and its Related Agreements, and the consummation
by Purchaser of the transactions contemplated hereby and thereby, do not and
will not (i) violate any Law or Order applicable to or binding on Purchaser or
any of its assets; (ii) violate or conflict with, result in a breach or
termination of, constitute a default or give any third party any additional
right (including a termination right) under, permit cancellation of, result in
the creation of any Lien upon any of the assets of Purchaser under, or result in
or constitute a circumstance which, with or without notice or lapse of time or
both, would constitute any of the foregoing under, any Contract to which
Purchaser is a party or by which Purchaser or any of its assets are bound; or
(iii) violate or conflict with any provision of Purchaser’s certificate of
incorporation or by-laws. There are no actions, suits, proceedings, or claims
now pending, or, to the best of Purchaser’s knowledge, threatened against
Purchaser that would affect Purchaser’s ability to fulfill its obligations under
this Agreement.

 

ARTICLE VI

COVENANTS

 

6.1 Implementing Agreement. Subject to the terms and conditions hereof, each
party hereto shall take all action required of it hereunder to fulfill its
obligations under the terms of this Agreement and shall otherwise use all
commercially reasonable efforts to facilitate the consummation of the
transactions contemplated hereby.

 

7



--------------------------------------------------------------------------------

6.2 Non-Circumvent Relationship. The Acquired Assets do not include the rights
to sell runtime licenses or receive royalties related to the sale of embedded
software licenses under existing agreements and/or relationships with the
parties listed in Schedule 6.2 (the “Protected Parties”). Purchaser shall not
compete with Seller with respect to such runtime licenses and royalties or
engineer, and/or license or offer for sale to the Protected Parties, the
Acquired Assets (or any portion thereof) so as to induce the Protected Parties
to in any way diminish their use of products licensed from the Seller prior to
the Closing Date. Purchaser shall be permitted to sell new products and services
to the Protected Parties provided that such sales do not in any way reduce the
level of existing runtime/royalty revenues paid directly to Seller by such
Protected Parties. In the event Purchaser so competes against Seller with
respect to the Protected Parties that in any way diminishes the revenues to
Seller from the Protected Parties, the Purchaser agrees to reimburse Seller for
all lost profits as a result thereof, as well as all fees and costs (including
attorneys’ fees) incurred by Seller to recover such lost profits.

 

6.3 Consents and Approvals. From the date hereof until the Closing Date, Seller
shall each use commercially reasonable efforts to obtain all Consents and other
documents, required in connection with the performance by it of this Agreement
and its Related Agreements, including consents from Acquired Customers for the
assignment of the Acquired Contracts, and the consummation by it of the
transactions contemplated hereby and thereby. Seller shall promptly make all
filings, applications, notifications, statements and reports to all Governmental
Authorities and other Persons that are required to be made prior to the Closing
Date by or on behalf of Seller pursuant to any applicable Law, Order or Contract
in connection with this Agreement, its Related Agreements and the transactions
contemplated hereby and thereby. Purchaser shall promptly make all filings,
applications, notifications, statements and reports to all Governmental
Authorities and other Persons that are required to be made prior to the Closing
Date by or on behalf of Purchaser or any of its Affiliates pursuant to any
applicable Law, Order or Contract in connection with this Agreement, its Related
Agreements and the transactions contemplated hereby and thereby.

 

6.4 Access. In the event and for so long as either party hereto actively is
contesting or defending against any charge, complaint, action, suit, proceeding,
hearing, investigation, claim, or demand in connection with (a) any transaction
contemplated under this Agreement (other than disputes between the parties
hereto) or (b) any fact, situation, circumstance, status, condition, activity,
practice, plan, occurrence, event, incident, action, failure to act, or
transaction involving the Acquired Assets or the business related thereto, the
other party hereto will cooperate with it and its counsel in the contest or
defense, make available its personnel, and provide such testimony and access to
its books and records as shall be necessary in connection with the contest or
defense, all at the sole cost and expense of the contesting or defending party.

 

6.5 New Developments. Each of Seller and Purchaser shall give prompt written
notice to the other party of any matter or development causing a breach of any
of its own representations, warranties, covenants or obligations under this
Agreement. No disclosure by any party pursuant to this paragraph will be
considered to amend or supplement the Schedules or to prevent or cure any
misrepresentation, breach of warranty, or breach of covenant and will not limit
or otherwise affect the remedies available hereunder to the party receiving such
notice hereunder.

 

8



--------------------------------------------------------------------------------

6.6 Acquired Contracts. From the date hereof until the Closing Date, Seller
shall not collect payment earlier than the payment terms of, amend, modify,
extend, renew or terminate any Acquired Contract, without the prior written
consent of the Purchaser.

 

6.7 Confidentiality. Each of Seller and Purchaser acknowledges that the Acquired
Assets may include information that is subject to confidentiality restrictions
imposed by Law or Contract. Each of Seller and Purchaser agrees that it will not
disclose, after the Closing, any information included in the Acquired Assets in
violation of any Law or Contract.

 

6.8 Payment of Outstanding Accounts Receivable of Acquired Customers. Purchaser
acknowledges and agrees that its principals have had significant day to day
contact with the Acquired Customers prior to the Closing and will continue to
have such contact following the Closing and such principals are familiar with
the current amounts owed to Seller by each Acquired Customer. Purchaser hereby
represents and warrants with respect to each Acquired Customer that the accounts
receivable outstanding in favor of Seller from each Acquired Customer as of the
date hereof (the “Outstanding AR”) is fully collectable and Purchaser agrees and
covenants that, upon written notice from Seller of the failure of any particular
Acquired Customer to fully pay its Outstanding AR to Seller, Purchaser shall
require such Acquired Customer to fully pay its Outstanding AR to Seller prior
to conducting any further business of any kind with such Acquired Customer.

 

6.9 Reimbursement for Royalty Payments. Purchaser agrees and covenants that to
the extent receipts by Purchaser from third parties for royalty payments
(“Royalty Receipts”) in calendar year 2004 exceed the Royalty Receipts received
by Seller in calendar year 2003, Purchaser shall pay to Seller fifty percent
(50%) of the increase in such receipts from calendar year 2003 to calendar year
2004. In addition, to the extent that Royalty Receipts in the first three months
of calendar year 2005 exceed the Royalty Receipts in the first three months of
calendar year 2004, Purchaser shall pay to Seller fifty percent (50%) of such
increase.

 

6.10 No Delay or Reclassification of Sales. Purchaser agrees and covenants not
to delay or postpone sales to any Acquired Customer so as to cause such sale to
move from a period in which such sale would result in an payment obligation to
Seller to another period in which such sale would not result in any (or a
reduced) payment obligation to Seller. Purchaser agrees and covenants not to
reclassify any sales (e.g. reclassify royalty fees as license or professional
service fees) to any Acquired Customer so as to cause such sale to move from a
class of sale in which such sale would result in an payment obligation to Seller
to another class of sale in which such sale would not result in any (or a
reduced) payment obligation to Seller.

 

6.11 Single Account and Information. Until Purchaser has fully paid all amounts
due to Seller under this Agreement, Purchaser shall maintain a single bank
account (the “Single Account”) from which all payments to any Person by
Purchaser shall be made and in which all of Purchaser’s funds shall be deposited
and maintained. Until Purchaser has fully paid all amounts due to Seller under
this Agreement, promptly upon preparation and/or receipt, Purchaser shall
provide to Seller copies of the monthly bank statements of the Single Account as
well as copies of (a) every check or wire transfer received from any Person for
any reason, (b) all sales tax returns and/or filings, (c) all income tax returns
and/or filings and (d) every sales agreement entered into with any Person.

 

9



--------------------------------------------------------------------------------

6.12 Audit Right. After the Closing Date, upon reasonable prior notice,
Purchaser shall allow Seller, Seller’s accountants and agents to review the
books and records of Purchaser in order to verify the accuracy of any and all
payments to be made to Seller by Purchaser (an “Audit”). In the event any such
Audit shows a discrepancy (whether pursuant to faulty recordkeeping, shifting of
revenues from one type to another type or from one period to another period, or
otherwise) resulting in an underpayment to Seller of amounts it was due pursuant
to the terms of this Agreement by five percent (5%) or more, Purchaser shall pay
for the cost of such Audit, in all other cases, Seller shall pay for the cost of
any such Audit.

 

ARTICLE VII

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER TO PROCEED TO

CLOSING

 

The obligations of Purchaser under Articles II and III are subject to the
satisfaction or waiver by Purchaser of the following conditions precedent on or
before the Closing Date.

 

7.1 Warranties True as of Both Present Date and Closing Date. The
representations and warranties of Seller contained herein shall have been true
and correct in all material respects on and as of the date hereof and, except to
the extent that any such representation or warranty is made solely as of the
date hereof or as of another date earlier than the Closing Date, shall also be
true and correct in all material respects on and as of the Closing Date with the
same force and effect as though made by Seller on and as of the Closing Date.

 

7.2 Compliance with Agreements and Covenants. Seller shall have performed and
complied in all material respects with all of its covenants and obligations
contained in this Agreement to be performed and complied with by Seller on or
prior to the Closing Date.

 

7.3 Consents. Seller shall have obtained all required Consents (including those
Consents set forth on Schedule 4.3) necessary to transfer all of the Acquired
Assets to Purchaser at the Closing, free and clear of any and all Liens.

 

7.4 Certificate of Compliance. On the Closing Date, Seller shall have delivered
to Purchaser a certificate dated as of the Closing Date, signed by an officer of
Seller, (a) certifying as to Seller’s compliance with Sections 7.1 and 7.2 and
(b) certifying as to, and attaching true and correct copies of, the resolutions
of the board of directors of Seller authorizing the transactions contemplated by
this Agreement, which such resolutions shall be in full force and effect as of
the Closing.

 

7.5 Actions or Proceedings. No action or proceeding by any Governmental
Authority or other Person shall have been instituted, and no Law or Order shall
have been enacted or come into effect, after the date hereof, which enjoins,
restrains, prohibits or results in substantial damages to Purchaser or any of
its Affiliates in respect of, or has a reasonable possibility of enjoining,
restraining, prohibiting or resulting in substantial damages to Purchaser or any
of its Affiliates in respect of, any provision of this Agreement or any Related
Agreement or the consummation of the transactions contemplated hereby or
thereby.

 

7.6 Maintenance of Acquired Assets Pending Closing. At all times prior to the
Closing Date, Seller shall continue to maintain the Acquired Assets and conduct
its operation of its business in the same manner as they have been maintained
and operated by Seller prior to the execution of this Agreement.

 

 

10



--------------------------------------------------------------------------------

7.7 Access and Information. At any time prior to the Closing Date and upon
reasonable prior notice, Seller shall promptly provide Purchaser with all
information concerning the Acquired Assets that Purchaser may reasonably request
and Purchaser and its accountants and other representatives shall have access
during normal business hours to all of the Acquired Assets and to the books and
records of the Purchaser with respect to the Acquired Assets.

 

ARTICLE VIII

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER TO PROCEED TO

CLOSING

 

The obligations of Seller under Articles II and III are subject to the
satisfaction or waiver by Seller of the following conditions precedent on or
before the Closing Date:

 

8.1 Warranties True as of Both Present Date and Closing Date. The
representations and warranties of Purchaser contained herein shall have been
true and correct in all material respects on and as of the date hereof and,
except to the extent that any such representation or warranty is made solely as
of the date hereof or as of another date earlier than the Closing Date, shall
also be true and correct in all material respects on and as of the Closing Date
with the same force and effect as though made by Purchaser on and as of the
Closing Date.

 

8.2 Compliance with Agreements and Covenants. Purchaser shall have performed and
complied in all material respects with all of its covenants and obligations
contained in this Agreement to be performed and complied with by Purchaser on or
prior to the Closing Date.

 

8.3 Certificate of Compliance. On the Closing Date, Purchaser shall have
delivered to Seller a certificate dated as of the Closing Date, signed by an
officer of Purchaser, (a) certifying as to Purchaser’s compliance with Sections
8.1 and 8.2 and (b) certifying as to, and attaching true and correct copies of,
the resolutions of the board of directors of Purchaser authorizing the
transactions contemplated by this Agreement, which such resolutions shall be in
full force and effect as of the Closing.

 

8.4 Actions or Proceedings. No action or proceeding by any Governmental
Authority or other Person shall have been instituted, and no Law or Order shall
have been enacted or come into effect, after the date hereof, which enjoins,
restrains, prohibits or results in substantial damages to Seller or any of its
Affiliates in respect of, or has a reasonable possibility of enjoining,
restraining, prohibiting or resulting in substantial damages to Seller or any of
its Affiliates in respect of, any provision of this Agreement or any Related
Agreement or the consummation of the transactions contemplated hereby or
thereby.

 

ARTICLE IX

CLOSING

 

9.1 Closing. Subject to Articles VII and VIII, the Closing shall take place at
the offices of Swidler Berlin Shereff Friedman, LLP, at 3000 K Street, N.W.,
Washington, DC 20007 (“SBSF”), by a delivery of executed counterpart copies of
this Agreement and the other closing documents via facsimile and overnight
courier by Purchaser and Seller to SBSF, at 12:00 P.M. local time on November
26, 2003, or such other time and place as is mutually agreed by the parties.

 

11



--------------------------------------------------------------------------------

9.2 Deliveries by Seller. At the Closing, Seller shall deliver to Purchaser the
following:

 

(a) an Assumption Agreement in a form acceptable to Purchaser, duly executed by
Seller;

 

(b) a bill of sale in the form set forth in Exhibit B, in a form acceptable to
Purchaser, duly executed by Seller;

 

(c) all of the Acquired Assets which are capable of physical delivery and which
are required to be delivered on the Closing Date in accordance with the terms
and provisions set forth herein;

 

(d) a certificate of compliance as set forth in Section 7.4; and

 

(e) Consents from Acquired Customers for the assignment of the Acquired
Contracts.

 

9.3 Deliveries by Purchaser. At the Closing, Purchaser shall deliver to Seller
the following:

 

(a) the Assumption Agreement, duly executed by Purchaser;

 

(b) such portion of the Purchase Price as may be due pursuant to Article III;
and

 

(c) a certificate of compliance as set forth in Section 8.3.

 

ARTICLE X

TERMINATION

 

10.1 Termination. This Agreement may be terminated, and the transactions
contemplated herein may be abandoned, at any time on or prior to the Closing
Date:

 

(a) with the mutual written consent of Seller and Purchaser;

 

(b) by Seller or Purchaser, if the Closing shall not have taken place on or
before January 31, 2004; provided, that the right to terminate this Agreement
under this Section 10.1(b) shall not be available to (i) Seller if the failure
of Seller to fulfill any of its obligations under this Agreement has been the
cause of or resulted in the failure of the Closing to occur on or before such
date or (ii) Purchaser if the failure of Purchaser to fulfill any of its
obligations under this Agreement has been the cause of or resulted in the
failure of the Initial Closing to occur on or before such date;

 

12



--------------------------------------------------------------------------------

(c) by Purchaser, if there shall have been a material breach of any
representation or warranty of Seller hereunder or a material breach of any
covenant or obligation of Seller hereunder, and in any case such breach shall
not have been remedied within five (5) calendar days after receipt by Seller of
a notice in writing from Purchaser specifying the breach and requesting such
breach be remedied; or

 

(d) by Seller, if there shall have been a material breach of any representation,
warranty, covenant or obligation of Purchaser hereunder, and such breach shall
not have been remedied within five (5) calendar days after receipt by Purchaser
of notice in writing from Seller specifying the breach and requesting such
breach be remedied.

 

In the event of termination by Seller or Purchaser pursuant to this Section 10.1
(other than Section 10.1(a)), written notice thereof shall be given to the other
party.

 

10.2 Effect of Termination. If this Agreement is terminated pursuant to Section
10.1, all obligations of the parties hereunder shall terminate, except for the
obligations set forth in Sections 10.2 (Effect of Termination), 11.1 (Expenses)
and 11.7 (Publicity), which shall survive the termination of this Agreement, and
except that no such termination shall relieve any party from liability for any
prior intentional breach of this Agreement. If this Agreement is terminated
pursuant to Section 10.1(a), Section 10.1(b) (other than pursuant to Section
10.1(b)(ii)) or Section 10.1(c), Purchaser shall be entitled to the return of
the Deposit Amount (and any monies paid by Purchaser to Seller pursuant to
Article III hereof (if any)).

 

ARTICLE XI

MISCELLANEOUS

 

11.1 Expenses. Each party hereto shall bear its own fees and expenses with
respect to the transactions contemplated hereby.

 

11.2 Amendment. This Agreement may be amended, modified or supplemented but only
in writing signed by Purchaser and Seller.

 

13



--------------------------------------------------------------------------------

11.3 Notices. Any notice, request, instruction or other document to be given
hereunder by a party hereto shall be in writing and shall be deemed to have been
given, (a) when received if given in person or by courier or a courier service,
or (b) on the date of transmission if sent by facsimile transmission (receipt
confirmed) on a Business Day during or before the normal business hours of the
intended recipient, and if not so sent on such a day and at such a time, on the
following Business Day:

 

If to Seller, addressed as follows:

 

If to Purchaser, addressed as follows:

Vertel Corporation

 

BGVB Inc.

[ADDRESS]

 

306 Bora Bora Way, #207

Attention: Tim Ranney

 

Marina Del Rey, CA 90292

Telephone:

 

Attention: Koenraad Blom

Facsimile:

 

Telephone: (310) 699-9370

   

Facsimile: (530) 654-5591

with a copy to:

 

with a copy to:

Swidler Berlin Shereff Friedman, LLP

 

Thomas T. Chan

3000 K Street, NW, Suite 300

 

Chan Law Group lc

Washington, DC 20007

 

1055 W. 7th St. Suite 1880

Attention: Sean P. McGuinness

 

Los Angeles, Ca 90017

Telephone: (202) 424-7500

 

Telephone: 213 624-6560

Facsimile: (202) 295-8478

 

Facsimile: (213) 622-1154

 

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

 

11.4 Waivers. The failure of a party hereto at any time or times to require
performance of any provision hereof shall in no manner affect its right at a
later time to enforce the same. No waiver by a party of any condition or of any
breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in writing, and no waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.

 

11.5 Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns. No
party may assign either this Agreement or any of its rights, interests or
obligations hereunder, by operation of Law or otherwise, without the prior
written consent of the other party.

 

11.6 No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and, to the extent provided herein, their respective
Affiliates, and no provision of this Agreement shall be deemed to confer upon
other third parties any remedy, claim, liability, reimbursement, cause of action
or other right.

 

11.7 Publicity. No public announcement or other publicity regarding the
existence of this Agreement or any of the Related Agreements or their contents
or the transactions contemplated hereby shall be made by Purchaser, Seller
and/or any of their Affiliates, officers, directors, employees, representatives
or agents, without the prior written agreement of Purchaser and Seller, as to
form, content, timing and manner of distribution or publication. Seller and
Purchaser agree to hold confidential the terms and provisions of this Agreement
and the Related Agreement and the terms of the transactions contemplated hereby
and thereby. Notwithstanding the foregoing, nothing in this Section 11.7 shall
prevent either party or its Affiliates from (a) making any public announcement
or disclosure required by Law or the rules of any stock

 

14



--------------------------------------------------------------------------------

exchange or other regulatory authority; (b) discussing this Agreement or any of
the Related Agreements or its contents or the transactions contemplated hereby
or thereby with officers, directors, employees, representatives and agents of
such party and its Affiliates and with those Persons whose approval, agreement
or opinion, as the case may be, is required for consummation of such particular
transaction or transactions; or (c) enforcing its rights hereunder. At the sole
cost and expense of Purchaser, Seller shall cooperate with Purchaser in the
generation and distribution of a press release announcing this Agreement.

 

11.8 Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.

 

11.9 Entire Understanding. This Agreement and the Related Agreements set forth
the entire agreement and understanding of the parties hereto with respect to the
transactions contemplated hereby and supersede any and all prior agreements,
arrangements and understandings among the parties relating to the subject matter
hereof. In the event of a conflict between this Agreement and any Related
Agreement, the terms and provisions of this Agreement shall control and govern.

 

11.10 Language; Interpretation.

 

(a) Seller and Purchaser agree that the language used in this Agreement is the
language chosen by the parties to express their mutual intent, and that no rule
of strict construction is to be applied against Seller or Purchaser.

 

(b) The headings preceding the text of Articles and Sections included in this
Agreement and the headings to Schedules attached to this Agreement are for
convenience only and shall not be deemed part of this Agreement or be given any
effect in interpreting this Agreement. The use of the masculine, feminine or
neuter gender or the singular or plural form of words herein shall not limit any
provision of this Agreement. The use of the terms “including” or “include” shall
in all cases herein mean “including, without limitation,” or “include, without
limitation,” respectively. Reference to any Person includes such Person’s
successors and assigns to the extent such successors and assigns are permitted
by the terms of any applicable agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity or individually.
Reference to any agreement (including this Agreement), document or instrument
means such agreement, document or instrument as amended, supplemented or
otherwise modified and in effect from time to time in accordance with the terms
thereof and, if applicable, the terms hereof. Underscored references to
Articles, Sections, paragraphs, clauses, Exhibits or Schedules shall refer to
those portions of this Agreement. The use of the terms “hereunder,” “hereof,”
“hereto” and words of similar import shall refer to this Agreement as a whole
and not to any particular Article, Section, paragraph or clause of, or Exhibit
or Schedule to, this Agreement.

 

11.11 Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal Laws of the State of California without
giving effect to the principles of conflicts of law thereof.

 

15



--------------------------------------------------------------------------------

11.12 Remittances. All remittances, payments, mail and other communications
relating to the Acquired Assets or the Assumed Obligations received by Seller at
any time after the Closing Date shall be promptly turned over to Purchaser by
Seller.

 

11.13 Jurisdiction of Disputes; Waiver of Jury Trial. In the event any party to
this Agreement commences any litigation, proceeding or other legal action in
connection with or relating to this Agreement, any Related Agreement or any
matters contemplated hereby or thereby, each party to this Agreement hereby (a)
agrees that any such litigation, proceeding or other legal action may be brought
in a federal court of competent jurisdiction located within the State of
California; (b) agrees that in connection with any such litigation, proceeding
or action, such party will consent and submit to personal jurisdiction in any
such court described in clause (a) of this Section 11.13 and to service of
process upon it in accordance with the rules and statutes governing service of
process; (c) agrees to waive to the full extent permitted by Law any objection
that it may now or hereafter have to the venue of any such litigation,
proceeding or action in any such court or that any such litigation, proceeding
or action was brought in an inconvenient forum; (d) agrees as an alternative
method of service to service of process in any such litigation, proceeding or
action by mailing of copies thereof to such party at its address set forth in
Section 11.3; (e) agrees that any service made as provided herein shall be
effective and binding service in every respect; and (f) agrees that nothing
herein shall affect the rights of either party to effect service of process in
any other manner permitted by Law. If any legal action or other proceeding is
brought to enforce the provisions of this Agreement, the prevailing party shall
be entitled to recover reasonable attorney fees and other costs incurred in the
action or proceeding, in addition to any other relief to which the prevailing
party may be entitled.

 

11.14 Equitable Relief. Each party acknowledges and agrees that the other party
would be irreparably damaged in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached. Accordingly, each of Seller and Purchaser shall be entitled,
without the necessity of proving actual damages or posting any bond, to
equitable relief, including the remedy of specific performance or injunction, to
prevent breaches of this Agreement or to enforce specifically the terms and
provisions hereof (including, without limitation, Section 6.2).

 

11.15 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

ARTICLE XII

POST-CLOSING COVENANTS

 

12.1 Further Assurances. Each party agrees to do all acts and things and to
make, execute, and deliver such written instruments as shall be reasonably
necessary to carry out the terms and provisions of this Agreement. This covenant
of further assurances shall survive the Closing.

 

12.2 Covenant Not to Compete. Seller agrees that, for a period of two (2) years
following the date of this Agreement in the United States it shall not, without
the Purchaser’s

 

16



--------------------------------------------------------------------------------

express prior written consent, directly or indirectly, compete with the Seller
with respect to (a) the business made possible by the Acquired Assets and (b)
the Acquired Customers; provided, however, that Seller’s passive ownership,
directly or indirectly, of not more than five percent (5%) of the issued and
outstanding stock of any company, the shares of which are actively traded on a
national securities market or The Nasdaq Stock Market, shall not be deemed to be
a breach of this Section 12.2.

 

ARTICLE XIII

RELEASES AND COVENANT NOT TO SUE

 

13.1 Release. Each of Seamus Gallagher, Anton van der Burgt and Koert Blom
(collectively, the “Releasers” and individually, a “Releaser”) hereby
irrevocably and unconditionally releases, acquits, and forever discharges Seller
and each of Seller’s subsidiaries, affiliates and related entities (and each of
their shareholders, insurers, officers, directors, employees, trustees,
representatives, agents, attorneys, parents, predecessors, successors and
assigns) (collectively, including Seller, the “Seller Affiliates”) of and from
any and all claims, debts, liabilities, demands, damages, accounts, obligations,
costs, attorneys’ fees, expenses, liens, actions, causes of actions or suits of
any kind, whether known or unknown, suspected or unsuspected, fixed or
contingent, whether in law or in equity, arising out of, or which may hereafter
arise out of any and all matters from the beginning of time through the date
hereof, including but not limited to any and all matters arising out of or
resulting from or relating in any way to any of the Releasers being an employee
or officer of Seller and/or any of its subsidiaries, affiliates or related
entities and/or their termination and/or removal from any such positions and/or
arising out of or resulting from or relating in any way to any alleged act or
omission which in any way involves any Seller Affiliate. The released claims
specifically include (by way of example only) any and all claims for bonus,
severance, or other benefits apart from the benefits stated herein; breach of
contract; wrongful discharge; impairment of economic opportunity; any claim
under common-law or at equity; defamation; intentional and/or negligent
infliction of emotional harm or distress; any tort; claims for reimbursements;
claims for commissions; or claims for employment discrimination under any state,
federal, local law, statute, or regulation (including, but not limited to,
claims under Title VII of the Civil Rights Act of 1964). Each Releaser
acknowledges and agrees that this release and the covenant not to sue set forth
in Section 13.2 are essential and material terms of this Agreement and that,
without such release and covenant not to sue, no agreement would have been
reached by the parties. Each Releaser understands and acknowledges the
significance and consequences of this release and this Agreement.

 

13.2 Covenant Not to Sue. To the maximum extent permitted by law, except for a
breach of this Agreement by Seller, each Releaser covenants not to sue or to
institute or cause to be instituted any action in any federal, state, or local
agency or court against Seller or any of the Seller Affiliates, including, but
not limited to, any of the claims released in Section 13.1.

 

*    *    *

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase Agreement
to be executed and delivered as of the date first above written.

 

BGBV INC.   VERTEL CORPORATION

By:

 

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

--------------------------------------------------------------------------------

 

Joining this Asset Purchase Agreement with respect to Article XIII only:

 

 

--------------------------------------------------------------------------------

Seamus Gallagher

--------------------------------------------------------------------------------

Anton van der Burgt

--------------------------------------------------------------------------------

Koert Blom

 

[Signature Page for Asset Purchase Agreement]

 

18



--------------------------------------------------------------------------------

Schedule 2.1(a)

 

Acquired Contracts

 

This list below includes all the contracts which will be assigned under this
Agreement.

 

Company Name

--------------------------------------------------------------------------------

   Contract Number


--------------------------------------------------------------------------------

3-Link Systems

   1989

3-Link Systems

   2247

3-Link Systems

   S2202

4T Solutions AB

   2589

4T Solutions AB

   S2099

Aare Informatik AG

   1274

Accuris Limited

   2403

ACE*COMM Corp

   1993

ACE*COMM Corp

   2653

ADP-GSI

   2510

Advanced Communications Tech

   2661

AEG Mobile Communication GMBH

   S2314

AEG Schneider Automation GMBH

   1701

Aetian Networks

   2600

AFC

   2587

Aisling Design

   2741

Alcatel

   1743

Alcatel

   2449

Alcatel

   2526

Alcatel

   2532

Alcatel Network Systems

   2276

Alcatel USA

   1138

Alcatel USA

   2090

Alcatel USA

   2401

Allstate Insurance Company, Inc.

   E2392

Ambit

   2545

Amdahl Corporation

   1130

American Express

   E2396

Anagram S.A.

   S2362

Anda Networks

   2684

Anix Computers

   S2213

Army Corp of Engineers

   E2391

Ascom Hasler AG

   1941

ASEG Systems Eng

   2503

AT&T Corporation

   1200

AT&T Corporation

   1997

AT&T Corporation

   2076

AT&T Corporation

   2346

AT&T Corporation

   S2139

AT&T Corporation

   S2203

AT&T Corporation

   S2268

AT&T Corporation

   S2372

 

19



--------------------------------------------------------------------------------

AT&T Corporation

   SOW#3003

Atlantech

   2241

Atlas Telecom

   1041

Automazione Sistemi di Controllo

   S3871

Avaya Inc.

   1167

Banyan Systems

   1539

Bassett Telcom Solutions

   S3704

Beijing Optel Telecom

   2229

Beijing University

   2342

Bell Atlantic

   E2435

Bell Atlantic Network

   1232

Bell Atlantic Network

   1265

Bell Atlantic Network

   1914

Bell Atlantic Network

   1988

BetaResearch

   E2444

BIVG Hannover GmbH & Co

   2721

Boeing Company

   2571

Bouygues Telecom

   S2064

British Telecom

   1207

British Telecom

   1212

British Telecom

   2140

British Telecom

   E2407

Cable and Wireless

   S2583

Caltrans

   2700

Cap Gemini Telecom

   2246

Cap Sesa

   1728

Caspian Networks Inc.

   2001-91

Catena Technologies Canada Inc.

   2390

Cavendish Org

   2507

Cavendish Org

   E2428

Centerpoint Broadband

   2591

Central Electric

   1971

Changchun Inst of Posts

   2566

Chengdu Reltec Comm

   2294

Ciena Corporation

   2259

Ciena Corporation

   2447

Cingular Wireless

   2483

Cingular Wireless

   2665

Cinta Communications Corporation

   2474

Cisco

   2355

Cisco

   2375

Cisco

   2546

Cisco

   2648

Cisco

   S2630

Clarify

   2121

Clarify

   2123

CoManage Corporation

   2431

Comm & Power Eng.

   1516

Comm Software & Asic Design

   2260

Comm Telemetry & Telecontrol

   2306

 

20



--------------------------------------------------------------------------------

Comnitel Technologies

   2555

Comnitel Technologies

   2622

Companhia IBM Portugesa

   S2316

Compaq

   2336

Compaq Computer Corporation

   2337

Computer Answers Intl

   2257

Computer Answers Intl

   2287

Computer Answers Intl

   2461

Computer Associates International

   2463

Computer Communications & Interface GmbH

   2646

Comtec Systems

   2084

Comvik

   2038

Concert Mgmt Services

   2164

Convex Computer Corp

   1177

Corning Inc.

   2380

Corning Inc.

   T2628

Corvis Corporation

   2530

Cranes Software

   2243

CreoScitex Corp

   1654

Critical Path S.p.A.

   1341

Critical Path S.p.A.

   1955

Critical Software, S.A.

   S3774

Critical Software, SA

   2680

Critical Software, SA

   SO# 3947

Crosskeys Systems

   1734

CSEE Defense

   1619

CSG Systems

   2727

Dacom

   2417

Daewoo Telecom

   1735

Daewoo Telecom

   2280

Daeyoung

   1665

DANSK DATA ELECTRONIK A/S

   1145

Daou Technology

   2037

Daou Technology

   2251

Daou Technology

   2291

Daou Technology

   2305

DASSAULT AUTOMATISMES ET TELEC

   1585

DATA GENERAL CORPORATION

   1032

DATANG TELECOM TECHNOLOGY CORP. LTD.

   2290

Datang Telephone R&D Center

   S2368

DCTRI (DATA COMM. TECH. RESEARCH INST.)

   1709

Delta

   2453

Delta

   2475

Delta Technology, Inc

   E2429

Deutsche Telekom AG

   2073

Dialogic Corporation

   2464

Dialogic Corporation

   S2524

DIGITAL EQUIPMENT CORPORATION

   1109

Digital Lightwave

   2445

Digital Microwave Corporation

   2347

 

21



--------------------------------------------------------------------------------

DIGITAL-X INC.

   2301

Digivox BV

   SO# 4041

Dominant Era

   2644

Dorsal Networks

   2654

DR. MATERNA GMBH

   1160

Dresdner Bank

   S2480

DSC TELECOM L.P.

   S2189

DSI Technology Escrow Services, Inc.

   1993

Duretel

   2402

Duretel

   S3802

Dynegy Connect, L.P.

   2481

Eastern Commun.

   1994

Eastern Commun.

   2398

Efficient Networks, Inc.

   2603

Efficient Networks, Inc.

   2703

EHPT Sweden AB

   1018

EHPT Sweden AB

   1201

EHPT Sweden AB

   2176

EHPT Sweden AB

   2262

El Paso Energy

   E2425

Electronic Data Syst.

   2225

Electronic Data Syst.

   E2394

Entrisphere

   2621

Equifax

   E2409

Ericsson

   S2559

Ericsson Ltd

   S2311

ETRI

   2446

Eurescom GMBH

   2165

EVOLVING SYSTEMS, INC.

   2093

Excel Management Serv

   2341

EXCEL SWITCH FACILITY, INC.

   2224

EXCEL SWITCH FACILITY, INC.

   S2191

Extent

   2570

EzNetSoft

   2636

Falcon

   S2645

FINSIEL S.P.A.

   1175

FIRST RESEARCH INSTITUTE OF MINISTRY.

   2006

Foliage Software Systems

   2708

France Telecom

   2399

France Telecom

   S2643

Frost, Camille

   2517

FUJITSU NETWORK TRANS. SYS

   2552

G2 Technologies

   E2408

Gauri Info-Comm., Inc.

   2511

General Dynamics

   2506

General Dynamics

   S3767

Glenayre Electronics

   2128

Globe Telecom

   S2440

GMD-FOKUS

   2371

Great Dragon

   2288

 

22



--------------------------------------------------------------------------------

GTE GOVT SYSTEMS CORP

   1403

Guoxin Lucent Tech

   2410

Guoxin Lucent Tech

   2528

Hansen Corporation Pty. Ltd.

   E2405

Hanwha Corporation

   1698

Hanwha Corporation

   2277

Hanwha Corporation

   2363

Hanwha Corporation

   2376

HCL Technologies Ltd

   2707

Helicon Consulting Inc.

   2387

Hewlett-Packard

   1006

Hewlett-Packard

   1047

Hewlett-Packard

   2007

Hewlett-Packard

   2034

Hewlett-Packard

   2269

Hewlett-Packard

   2297

Hewlett-Packard

   2641

Hewlett-Packard

   S2198

Hewlett-Packard

   S2286

HFCL

   2469

HICKOK, INC.

   1809

Hitachi Telecom (USA)

   1254

Hitachi Telecom (USA)

   1256

Hitachi Telecom (USA)

   2134

Hitachi Telecom (USA)

   S2234

HM Govt Comm. Centre

   2549

HM Govt Comm. Centre

   2590

HNC Software Inc.

   E2484

Holim Technology

   2378

HUAWEI TECHNOLOGIES CO. LTD.

   2097

HUGHES

   2237

Hughes Software Systems

   2230

Hughes Software Systems

   2364

Hutchison Telecom Paraguay S.A.

   S3650

Hyundai Electronics

   2427

IBM

   1269

IBM

   1591

IBM JAPAN, LTD.

   S2315

IBM JAPAN, LTD.

   S2350

IKOM GMBH

   1745

INET, INC.

   2083

Inno Micro Corporation

   S2471

Innovative Technology

   2594

Innovazioni Telematiche

   1221

Inst. National des Telecommunications

   2655

INTEGRA SYSTEMS, INC.

   2272

Integrated Digital Systems

   S3946

Intercope GmbH

   S3602

INTERGRAPH CORPORATON

   99984

INTERPOL OIPC

   1669

 

23



--------------------------------------------------------------------------------

Intl Turnkey Systems

   1790

ION Networks Inc.

   2473

Irdeto Consultants, B.V.

   E2387

IT Inc.

   2478

Italtel S.p.A.

   2349

Just Systems Ltd.

   2536

Kinomai

   2565

Korea Data Communications Corp.

   2381

KOREA TELECOM

   2437

KOREA TELECOM

   2455

KOREA TELECOM

   2466

KPN Telecom

   2179

KPN Telecom

   S2344

Kyoei Sangyo, Ltd.

   2586

LETek Communications

   2477

LG Electronics, Inc.

   1390

LG Electronics, Inc.

   2488

LG Electronics, Inc.

   2504

LG Electronics, Inc.

   Evaluation

LG Electronics, Inc.

   S2222

LibanCell

   S2357

Littlefeet

   2384

Littlefeet

   2415

Litton Data Systems

   1219

Litton Data Systems

   1527

Liveware

   2102

Liveware

   2177

Lockheed Martin Advanced Technology Labo

   E2413

Lucent Technologies

   1924

Lucent Technologies

   1925

Lucent Technologies

   2080

Lucent Technologies

   2418

Lucent Technologies

   2450

Lucent Technologies

   2456

Lucent Technologies

   2502

Lucent Technologies

   2521

Lucent Technologies

   2539

Lucent Technologies

   2551

Lucent Technologies

   2609

Lucent Technologies

   C/1118/JM

Lucent Technologies

   E2388

Lucent Technologies

   NA21990013

Lucent Technologies

   S2180

Lucent TechnologiesNS-BE

   2343

Lucida, Inc.

   2667

Lucida, Inc.

   T2636

M/A COM

   2192

Mannesman Arcor

   S2156

Manos Services NV

   S3591

Marconi Communications

   1190

 

24



--------------------------------------------------------------------------------

Marconi Communications

   1617

Marconi Communications

   1655

Marconi Communications

   2302

Marconi Communications

   2358

Marconi Communications

   2374

Marconi Communications

   2416

Marconi Communications

   2482

Marconi Communications

   2577

Marconi Communications

   S2245

Marconi Communications

   S2501

Marconi Communications

   S2544

Marconi S. p. a.

   1313

Maryland Procurement

   1936

Maryland Procurement

   2122

Maryland Procurement

   2340

MATSUSHITA AVIONICS SYSTEMS

   2018

MCI

   2270

Measurements And Control

   2560

Measurex Corporation

   1079

MECALC ( PTY ) LTD.

   2215

Metex

   2534

Metro-Optix

   2635

Metropolitan Telecommunications Corporat

   2743

Mettler-Toledo

   2564

MIC Electronics Ltd.

   2569

MICOMPLAZA, INC.

   2170

Micro Research SA/NV

   2266

Micro Research SA/NV

   2495

Micro Research SA/NV

   2705

Micro Research SA/NV

   2738

Micromuse Plc

   2485

MICROSOFT CORPORATION

   1632

Midas Communications

   2558

MILLICOM LUXEMBOURG

   S2149

Mitsubishi

   1957

Mitsubishi

   S2186

Mitsubishi

   S2232

Mitsubishi

   S2330

Mitsubishi

   S2354

Mitsubishi

   S2360

Mobilkom Austria AG

   S2333

Modacom

   2698

Modacom

   2709

Modacom

   2735

Modis Selenia Communications

   1196

MOTOROLA COMMUNICATIONS ISRAEL

   1104

MOTOROLA COMMUNICATIONS ISRAEL

   1210

MOTOROLA INDIA ELECTRONICS LTD.

   2228

Motorola, Inc.

   1103

Motorola, Inc.

   1163

 

25



--------------------------------------------------------------------------------

Motorola, Inc.

   1835

Motorola, Inc.

   2298

Motorola, Inc.

   2498

Motorola, Inc.

   2699

Motorola, Inc.

   S2310

MRJ, Inc.

   E2395

MUSE Corporation

   2663

Nanjing Inst of Zhongxing

   2529

Nanjing Xinwang Tech

   2664

National Australia Bank

   E2419

National Central University

   S3640

NationsBank

   E2432

NCR Corporation

   1017

NEC America, Inc.

   1630

NEC America, Inc.

   1959

NEC Corporation

   1102

NEC Corporation

   1985

NEC Corporation

   2119

NEC Corporation

   2334

NEC Corporation

   2540

NEC Corporation

   S2185

NEC Corporation

   S2338

NEC de Mexico, S.A. de C.V.

   S2345

NEC Eluminant Technologies

   S2351

NEC USA, INC.

   S2255

NEC USA, INC.

   S2312

NEC USA, INC.

   S2319

NEC USA, INC.

   S2335

NEC USA, INC.

   S2386

NEC USA, INC.

   S2439

NEC USA, INC.

   S2441

NEC USA, INC.

   S2442

NEON

   2460

NEON

   2496

NEON

   S2460

Newbridge Networks

   1098

Newbridge Networks

   1519

NewMonics Inc.

   2567

Nielsen Media / AC Neilsen

   E2420

Nippon Steel Corporation

   E2424

NOKIA China R&D Center

   2377

Nokia Networks

   2171

Nokia Networks

   2267

Nokia Networks

   2282

Nokia Networks

   2293

Nokia Networks

   2729

Norwegian Univ. of Science

   2505

NTC Co. Ltd.

   2422

NTT Info Sharing Platform Labs

   2005

NTT LONG DISTANCE COMM. SECTOR

   1898

 

26



--------------------------------------------------------------------------------

NTT Network Syst Labs

   2303

NTT Network Syst Labs

   2304

NTT PC Commun.

   1622

NTT PC Commun.

   2256

NTT PC Commun.

   S2216

NTT PC Commun.

   S2250

NTT PC Commun.

   S2254

Nu-Link Pvt. Ltd.

   2627

Oasys Group

   2226

Objective Systems Integrators, Inc.

   E2423

Opencon Systems

   2273

Opencon Systems

   2308

Opentel

   2724

Optosphere, Inc.

   2573

ORACLE CORPORATION

   2205

ORGA KARTENSYSTEME GMBH

   1795

Orthogon GmbH

   2608

Ostfold College

   E2404

Parallax Solutions

   2634

Parallax Solutions

   2669

Pathnet Inc.

   2017

Pathnet Inc.

   2042

Pathnet Inc.

   2279

Pathnet Inc.

   S2159

Pelago Networks

   2568

Pentacomm C&C

   S3648

Polaris Networks

   MCA

Polish Telecommunications Institute

   2465

POSDATA CO., LTD.

   2249

POSITRON FIBER SYSTEMS

   S2175

Primary Interface

   2574

Protek TELsoft AS

   1595

Protek TELsoft AS

   1962

PSI

   2535

PT. Asimetris Data Sentosa

   2730

PULSE COMMUNICATIONS INC.

   1338

PWPT Wasko

   2430

Q.COM INC.

   2292

Questronix Corporation

   S2359

Quintessent Commun..

   2103

Qwest Communications

   1664

Qwest Communications

   2045

Qwest Communications

   S2190

Rafael

   2618

Raviant Networks

   2657

Raytheon

   S3633

Research Institute of Tel Tran MPT

   2168

Reversi Networks Inc.

   2624

ROBERT BOSCH GMBH

   2307

Rock Trading

   2556

 

27



--------------------------------------------------------------------------------

RSI PRECISION CONTROLS

   2295

S.I.T.A.

   1561

Samsung Electronics Co

   1114

Samsung Electronics Co

   1634

Samsung Electronics Co

   2300

Samsung Electronics Co

   2454

Samwoo

   1956

SBC Services

   2285

SBC Services

   00013549

Schneider Automation

   2537

SDG-STEC Tel

   2592

Sempra Energy

   E2414

Shanghai Bell Telephone

   2289

Shanghai Datang Mobile Comm

   2631

Shanghai of Zhongxing Telecom

   2173

SI Service Co., Ltd.

   Evaluation

Siemens AG

   1117

Siemens AG

   1192

Siemens AG

   1329

Siemens AG

   2048

Siemens AG

   2239

Siemens AG

   2240

Siemens AG

   2265

Siemens AG

   2331

Siemens AG

   2626

Siemens AG Austria

   S3807

SODALIA SpA

   2014

SOFTLAB GMBH

   1046

SOFTLAB GMBH

   1056

Soft-Switch

   1038

Sonera Corporation

   2470

SONOMA SYSTEMS

   2124

SONOMA SYSTEMS

   2125

Spirent Communications

   2261

Spirent Communications

   2274

Spirent Communications

   2370

SPRINT

   1086

Sprint Communications

   2400

Sprint Communications

   E2406

Sprint Communications

   S2373

STERIA - SCE ACHATS

   1537

STRATUS COMPUTER GMBH

   1033

STREAMSOFT, INC.

   2089

STROM TELECOM LTD

   2117

Sun Microsystems

   2704

Sun Moon Star Co

   S2187

Sungmi Telecom

   1856

SWISS FEDERAL INSTITUTE OF TECHNOLOGY

   2167

Switch Technologies

   2562

Symbol Software, Ltd.

   2161

 

28



--------------------------------------------------------------------------------

Symmetricom, Inc.

   1972

SYNDESIS

   1106

Syned S.A. Telecom Services

   S2487

SYSCOM COMPUTER ENGINEERING CO.

   1726

SYSCOM COMPUTER ENGINEERING CO.

   2329

SYSECA S.A.

   1594

Systems Tech Assoc

   2606

SYSTEMS/LINK CORPORATION

   2193

T.C. LOG

   1590

Taihan Electric Wire Co. Ltd.

   2321

Taihan Electric Wire Co. Ltd.

   2383

TAIHAN ELECTRIC WIRE COMPANY, LTD.

   2010

Tandem

   1134

Tandem

   2318

TCSI

   1810

Tecnetics (Pty) Ltd.

   1176

Tekview Pte Ltd.

   1994

Tekview Pte Ltd.

   2365

Tekview Pte Ltd.

   2491

Tekview Pte Ltd.

   2531

Tekview Pte Ltd.

   2633

Tekview Pte Ltd.

   2685

Tekview Pte Ltd.

   2687

Tekview Pte Ltd.

   2689

Tekview Pte Ltd.

   2710

Tekview Pte Ltd.

   2711

Tekview Pte Ltd.

   2712

Tekview Pte Ltd.

   2713

Tekview Pte Ltd.

   S2457

Tekview Pte Ltd.

   S2458

Tekview Pte Ltd.

   S2459

Tekview Pte Ltd.

   S2492

Tekview Pte Ltd.

   S2493

Tekview Pte Ltd.

   S2494

Tekview Pte Ltd.

   S2548

Tele2 Europe S.A.

   S2220

Telecom Modus Ltd.

   S2632

Telefónica I+D

   2742

Telemant

   1849

Telenor

   1270

Telenor

   2402

TeleSynthesis

   2525

TeleSynthesis

   2579

Tellabs

   2623

Tellabs

   2737

Tellabs Wireless

   1244

Tellabs Wireless

   2208

Tellion Inc.

   2479

Telmat Informatique

   1538

Telmat Informatique

   1738

 

29



--------------------------------------------------------------------------------

Teracom AB

   S2625

Thales ISR

   2701

TNN Networks Ltd.

   2016

T-Nova Deutsche Tel

   2367

T-Nova Deutsche Tel

   2489

T-Nova Deutsche Tel

   2616

TODD Video Network Management

   2605

TOPjects Software

   E2393

Transcom Tech Systems

   2296

Transys Technologies

   2576

TriGem Computer Inc.

   2382

Trigon Technology Group

   S2543

Tri-Pacific Software, Inc.

   2547

TruePosition, Inc.

   2640

T-Systems SL-SI GmbH

   S3613

TTI

   2227

TTI

   S2227

TTI

   S3627

TTI

   S3749

TUBITAK UEKAE

   S3672

U S Marine Corp

   E2421

Universidad Tecnologica Nacional

   E2433

University of California

   S3655

Unixpros

   2281

UOP, LLC

   E2426

VDO Car Communication

   2438

VDO Car Communication

   S2522

Verizon Data Services

   1615

Verizon Data Services

   1915

VTC Center-VITECO

   2578

Watchmark

   S2235

Weifang Huagung Tech

   2278

Wellink Corporation

   2596

Wholewise Science & Tech

   2668

Williams Communications

   2658

Williams Communications

   2734

Wipro Limited

   2750

Wuhan

   1878

Xener Systems

   Eval SO # 3801

Xidian University

   2174

Xinguo Information Tech

   2490

 

30



--------------------------------------------------------------------------------

Schedule 2.1(b)

 

Acquired Equipment

 

1. 2 notebook PCs (including docking stations and monitors)

 

2. 5 Sun Solaris servers

 

3. 2 HP servers

 

4. 2 Windows servers (including monitors)

 

5. 3 printers (2 small and 1 server printer)

 

31



--------------------------------------------------------------------------------

Schedule 2.1(c)

 

Information and Records

 

1. Copy of Softrax System Database

 

2. All original contracts and agreements, both paper as well as electronic
copies

 

3. All existing marketing materials, product documentation and Trade Secrets,
both paper as well as electronic copies

 

32



--------------------------------------------------------------------------------

Schedule 2.1(d)

 

Software

 

1. Vertel TMN Products including ADE, MDE, Simulators, ETS, UTS, FTAM and
portable products;

 

2. M*Ware product line including M*Ware CMS, Mediation and all available
software adaptors and components; and

 

3. M*Ware Ticket Exchange.

 

33



--------------------------------------------------------------------------------

Schedule 2.1(e)

 

Intellectual Property

 

All processes, inventions, works of authorship, copyrights, trademarks, patents,
trade secrets, and mask works related to the Software, whether or not
copyrightable or patentable, including without limitation the common law
trademarks, applications and registrations.

 

34



--------------------------------------------------------------------------------

Schedule 4.3

 

Seller Consents; Authority

 

None

 

35



--------------------------------------------------------------------------------

Schedule 4.5

 

Acquired Contract Defaults

 

None

 

36



--------------------------------------------------------------------------------

Schedule 5.3

 

Purchaser Consents; Authority

 

None

 

37



--------------------------------------------------------------------------------

Schedule 6.2

 

Non-Circumvent Relationship Parties

 

1. Nortel; and

 

2. PrismTech.

 

38